



Exhibit 10.3




THIRD AMENDMENT TO LEASE AGREEMENT


This Third Amendment to Lease Agreement (this "Amendment") is made and entered
into as of this 20th day of May, 2020, by and between Highline Office 1, L.C., a
Utah limited liability company (the "Landlord"), and Pluralsight, LLC, a Nevada
limited liability company (the 'Tenant").


RECITALS


WHEREAS, on August 31, 2018, Landlord and Tenant entered into that certain Lease
Agreement pursuant to which Landlord agreed to lease to Tenant, and Tenant
agreed to lease from Landlord, the Leased Premises, which Lease Agreement was
amended by that certain First Amendment to Lease Agreement dated November 6,
2018, and which Lease Agreell1ent was further amended by that certain Second
Amendment to Lease Agreement dated February 13, 2019 (collectively, the
"Lease"). Capitalized terms used but not defined herein shall have their
respective meanings set forth in the Lease.


WHEREAS, Landlord continues to work toward Substantial Completion of the
Landlord Improvements, which Substantial Completion is currently scheduled to
occur on or before June 24, 2020.


WHEREAS, Tenant bas requested that Landlord agreed to delay, and Landlord has
agreed to delay, the Rent Commencement Date until July 24, 2020.


AGREEMENT


NOW THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Landlord and Tenant hereby agree as follows:


1.Recitals. The recitals are incorporated herein by reference.


2.Rent Commencement Date; Term. The Rent Commencement Date under the Lease is
hereby established as July 24, 2020. The initial Term of the Lease win expire on
August l, 2035.


3.Basic Annual Rent. Basic Annual Rent under the Lease as of the Rent
Commencement Date is $7,875,000, which amount is subject to abatement as provide
in Section 3.2 of the Lease.


4.Entire Agreement. This Amendment contains the entire understanding of Tenant
and Landlord and supersedes all prior oral or written understandings relating to
the subject matter set forth herein. Except as expressly modified and amended
hereby, all other terms and conditions of the Lease shall continue in full force
and effect.


5.Counterparts. This Amendment may be executed in counterparts each of which
shall be deemed an original. An executed counterpart of this Amendment
transmitted by facsimile shall be equally as effective as a manually executed
counterpart.
















1

--------------------------------------------------------------------------------





6.Successors and Assigns. This Amendment shall inure for the benefit of and
shall be binding on each of the parties hereto and their respective successors
and/or assigns.


7.Authority. Each individual executing this Amendment does thereby represent and
warrant to each other person so signing (and to each other entity for which such
other person may be signing) that he or she has been duly authorized to deliver
this Amendment in the capacity and for the entity set forth where she or he
signs.


[SIGNATURE PAGE FOLLOWS]




































































































2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Landlord and Tenant have entered into this Amendment as of
the date first set forth above.




LANDLORD:        HIGHLINE OFFICE 1, L.C., a Utah limited
liability company, by its Managers


KC GARDNER COMPANY, L.C.,
a Utah limited liability company


                                
By:
/s/ Christian Gardner
Name:
Christian Gardner
Its:
Manager



TRIPLE S INVESTMENT CO., L.L.C.,
a Utah limited liability company


                                
By:
/s/ S. Val Staker
Name:
S. Val Staker
Its:
Manager





TENANT:
PLURALSIGHT, LLC, a Nevada limited liability company

    
                            
By:
/s/ Mark Hansen
Name:
Mark Hansen
Its:
Director of Finance and Accounting





3